Me. Justice HeRnández,
after making tbe above statement of facts, delivered tbe opinion of tbe court.
Tbe order of tbe District Court of San Juan, in so far as it directs that tbe deed executed before tbe notary of Guayama, José Mariano Capó, June 5,1887, by Jesús María Texidor, in favor of Evaristo Alcalá del Olmo, with referencé to a voluntary mortgage, be detached from tbe record of tbe case, is not final, since it does not terminate tbe action, nor render its continuation impossible, and therefore an appeal from said order does not lie, even under tbe act of tbe Legislative As*459sembly, approved March. 12, 1903, which, transforming the Supreme Court of cassation into a court of appeals, instead of repealing, left in full force and effect, articles 1687 and 1688 of the Law of Civil Procedure, as is to he inferred from section 4 of said act.
The jurisdiction of the District Court of San Juan came to an end with the decision of the appeal whereof it had cognizance, pursuant to the provision of section 12 of General Order No. 118, series of 1899, and from that moment, according to section 14 of aforesaid general order, the District Court of Humacao is the one having jurisdiction over the case, for the town of Guayama, formerly the seat of the abolished court of that name, where the case was originally brought, belongs to the judicial district of Humacao. The ruling appealed from, therefore, in so far as the case is therein ordered to be turned over to aforesaid Humacao court, is in conformity with the law.
In view of the legal texts cited and rule 63 of General Order No. 118, series of 1899, we adjudge that we should affirm and do affirm the ruling made by the District Court of San Juan, August 7, last, in so far as the case is therein ordered to be turned over to the District Court of Humacao, and declare that the appeal taken in intervention by counsel for Blanca Alcalá del Olmo from the same ruling, as to the portion relating to the detachment from the record of the deed executed June 5, 1887, by Jesús María Texidor, in favor of Evaristo Alcalá del Olmo, with reference to a mortgage loan, cannot be entertained by this court; it being understood that there shall be no spécial imposition of costs. The record is ordered to be returned to the District Court of San Juan with the proper certificate.
Chief Justice Quinones and Justices Figueras, Sulzbacher and MacLeary concurred.